NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



GAIL SMITH,                                   )
                                              )
              Appellant,                      )
                                              )
v.                                            )      Case No. 2D17-1283
                                              )
EL GALEON BY THE SEA                          )
CONDOMINIUM ASSOCIATION, INC.,                )
                                              )
              Appellee.                       )
                                              )

Opinion filed February 16, 2018.

Appeal from the Circuit Court for Charlotte
County; Lisa S. Porter, Judge.

Hank B. Campbell of Valenti Campbell
Trohn Tamayo & Aranda, P.A., Lakeland,
and Jonathan W. Stidham of Stidham &
Stidham, P.A., Bartow, for Appellant.

Andrew S. Bolin, and Kevin A. Lonzo of
Beytin, McLaughlin, McLaughlin, O'Hara,
Bocchino & Bolin, P.A., Tampa, for Appellee.



PER CURIAM.


              Affirmed.


NORTHCUTT, SLEET, and BADALAMENTI, JJ., Concur.